 GOTTFRIED BAKING COMPANY, INC.227clerks, but excluding buyer grade I, all supervisors as defined in theAct, professional, confidential, secretarial, and other confidential em-ployees, guards, and executives.[Text of Direction of Election omitted from publication in thisvolume.]GOTTFRIED BAKING COMPANY,INC.andMAX WINZELBERGandBAKERY& PASTRYDRIVERS ANDHELPERS UNION, LOCAL No. 802,INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,AFL, PARTY TO THE CONTRACTR. K. BAKING CORP.andMAX WINZELBERGandBAKERY & PASTRYDRIVERS AND HELPERS UNION,LOCAL NO. 802,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA, AFL,PARTY TO THE CONTRACTBAKERY&PASTRY DRIVERS AND HELPERSUNION,LOCALNo.802, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,AFLandMAXWINZELBERGandGOTTFRIED BAKING COMPANY,INC., PARTY TO THE CONTRACTandR. K. BAKING CORP.,PARTY TO THE CONTRACT.CasesNos.2-CA-J741,2-CA-2-067, and 2-CB-578.March 3, 1953Decision and OrderOn November 13, 1952, Trial Examiner William F. Scharnikow is-sued his Intermediate Report in this proceeding, finding that each ofthe Respondents had engaged in and was engaging in certain unfairlabor practices, and recommending that each of them cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examineralso found that each of the Respondents had not engaged in certainother alleged unfair labor practices and recommended that the com-plaints be dismissed with respect to such allegations.Thereafter,the General Counsel, Respondent R. K. Baking Corp., and RespondentUnion filed exceptions to the Intermediate Report, and supportingbriefsThe Board 2 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and briefs and hereby adopts the1The Respondent a'nion's request for oral argument is hereby denied because the record,exceptions, and briefs adequately present the positions of the parties.2Pursuant to the provisions of Section 3 (b) ofthe NationalLabor RelationsAct, theBoard has delegated its powers in connection with these cases to a three-member panel[Chairman Herzog and Members Styles and Peterson].103 NLRB No. 3. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDfindings, conclusions, and recommendations of the Trial Examinerwith the following modifications :We agree with the Trial Examiner that R. K. Baking Corp. is en-gaged in a business affecting commerce within the meaning of theAct and that it will effectuate the policies of the Act to assert jurisdic-tion over it.Like the Trial Examiner, we base this finding upon thefact that the 1948 and 1950 contracts, which contain illegal union-security provisions, were negotiated by associations of employers,including R. K. Baking Corp., and the Respondent Union .3Underthese circumstances, and consistent with the Board's well-establishedpolicy in representation cases,' we find that, in passing upon the juris-dictional issue concerning R. K. Baking Corp., the associations andtheir participating members must be regarded as single enterprises.That the totality of the operations, in volume and character, of allmembers of the associations has a substantial effect on interstatecommerce is apparent.Accordingly it is immaterial that the Boardmight not assert jurisdiction over R. K. Baking Corp. had not itacted jointly 5 in negotiating the very contracts which, by their termsand observance, violate the Act.'OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that;I.The Respondent Gottfried Baking Company, Inc., its officers,agents, successors, and assigns, shall:8RespondentUnion contends that a charge may not be amended toinclude allegationsof events committedmore than 6 monthsbefore the enlargement.Section 10(b) has beenuniformly interpreted, by the Board and by the courts, to authorizeinclusionwithin thecomplaintof amendedcharges based upon offensesoccurring within the6-month periodprecedingthe filing oftheoriginalcharge.N L. R B. v Gaynor NewsCompany, Inc.,147 F. 2d 719 (C. A. 2), enforcing 93 NLRB 299.4Air Conditioning Companyof Southern California, et al.,81 NLRB 946;Wirts Dis-tributingCo , et al,82 NLRB 669 ;IndianapolisCleaners and Launderers Club,87 NLRB472, reversing 85 NLRB 1198. As this policyremainedunchanged,we find no merit inthe Respondent Union's relianceupon the courtdecisioninN. L R B. v. Guy F AtkinsonCompany andJ. A. JonesConstructionCompany,195 F. 2d 141 (C. A. 9), setting aside90 NLRB 143.1In view of our holdingherein,we do not adoptor pass uponthe validity of the TrialExaminer'sgeneralizationson the Board's criteria for "inflow," "sales to cafeterias,""direct outflow," and "effectupon national defense."6The Respondent Union assertsthat the TrialExaminer erroneously ignored the savingsclause inthe contracts.The contractprovided as follows:"If,with respect to anyEmployer who is a partyto this agreement,the closedshop is in conflict with the law,then the unionshop shallprgvall in such case togetherwith such additional provisionsfor union securityas shall belegallypermissible,it being the intention of the parties togrant themaximum unionsecurity permitted by law."Thisclause lacks the requiredspecificitybecause itfails to identify which, if any,employer covered by the agreementmay not honor the closed-shop provisoor to identifythe scope of "such additional provi-sions" "as shallbe legallypermissible."SeeRed Star Express Linesof Auburn,Inc. v.N. L. R B,196 F.2d 78(C. A. 2), enforcing 93 NLRB 299. GOTTFRIED BAKING COMPANY, INC.2291.Cease and desist from :(a)Entering into, renewing, or enforcing the clauses of any agree-ment with the Respondent Union, or any other labor organization,which requires its employees to join, or maintain their membership in,such labor organization as a condition of employment, unless suchagreement has been authorized as provided in the Act.(b) In any othermannerinterfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the Respondent Union or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and toengage inconcerted activities for the pur-poses of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its plant in New York City, copies of the notice attachedto the Intermediate Report as Appendix B.°Copies of said notice, tobe furnished by the Regional Director for the Second Region, shall,after being duly signed by the Company's representative, be posted byit immediately upon the receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Company to insure that suchnotices arenot altered, defaced, or covered by other material.(b)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order, what steps it hastaken to comply herewith.H. The Respondent R. K. Baking Corp., its officers, agents, succes-sors, and assigns shall :1.Cease and desist from :(a)Entering into, renewing, or enforcing the clauses of any agree-ment with the Respondent Union or any other labororganization,which requires its employees to join,or maintaintheir membership in,such organization as a condition of employment, unless suchagreementhas been authorized as provided in the Act.(b)Encouraging membership in the Respondent Union or in anyother labor organization of its employees, by refusing to hire appli-7 This notice shall be amended by substituting for the words "The Recommendationsof a Trial Examiner," the words "A Decision and Order." In the event that this Orderis enforced by a decree of a United States Court of Appeals, the noticeshallbe furtheramended by substituting for the words "Pursuant to a Decision and Order" In the caption,the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."257965-54-vol. 103-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDcants for employment unless they are members of the RespondentUnion in good standing, or by discriminating in any other manner inrespect to the hire and tenure of employment, or any term or conditionof employment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the Respondent Union or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized bySection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Max Winzelberg immediate employment as a routesalesman.(b)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, timecards, personnel records and reports, and all other records,necessary to analyze the amounts of back pay under the terms recom-mended in this report.(c)Post at its plant in New York City, copies of the notice attachedto the Intermediate Report as Appendix C.8Copies of said notice, tobe furnished by the Regional Director for the Second Region, shall,after being duly signed by the Company's representative, be posted byit immediately upon the receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Company to insure that such notices are notaltered, defaced, or covered by other material.(d)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order, what steps it hastaken to comply herewith.III. The Respondent Bakery & Pastry Drivers and Helpers Union,Local No. 802, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Entering into, renewing, or enforcing the clauses of any agree-ment with the Respondent Gottfried Baking Company, Inc., or withthe Respondent R. K. Baking Corp., or with any other employer,8See footnote1,supra GOTTFRIED BAKING COMPANY, INC.231which require employees to join, or maintain their membership in, theRespondent Union as a condition of employment, unless such agree-ment has been authorized as provided in the Act.(b) In any like or related manner causing or attempting to causethe Respondent Gottfried Baking Company, Inc., or the RespondentR. K. Baking Corp., or any other employer, its officers, agents, suc-cessors, or assigns, to discriminate against any employee or applicantfor employment, in violation of Section 8 (a) (3) of the Act.(c) In any like or related manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned findswill effectuate the policies of the Act :(a)Notify the Respondent R. K. Baking Corp. in writing that itdoes not object to but on the contrary now requests that Company toemploy Max Winzelberg as a route salesman.(b)Notify Max Winzelberg in writing that it has so advised theRespondent R. K. Baking Corp.(c)Post at the office of Local 802 in New York City, copies of thenotice attached to the Intermediate Report as Appendix D.9Copiesof said notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by representatives of the Re-spondent Union, be posted by it immediately upon receipt thereof andmaintainted by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to mem-bers are customarily posted.Reasonable steps shall be taken by theUnion to insure that such notices are not altered, defaced, or coveredby any other material.(d)Mail to the Regional Director for the Second Region copies ofthis notice for posting, the Respondent Companies being willing, atthe New York City plants of the Gottfried Baking Company, Inc., andof the R. K. Baking Corp., in places where notices to employees areposted.Copies of said notice, to be furnished by the Regional Di-rector for the Second Region, shall, after being signed as provided inthe paragraph above, be forthwith returned to the said RegionalDirector for said posting.(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order, what steps it hastaken to comply herewith.IV. The Respondent R. K. Baking Corp. and the RespondentBakery & Pastry Drivers and Helpers Union, Local No. 802, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, and their respective officers, agents, repre-sentatives, successors, and assigns, shall jointly and severally make9 See footnote 7, supra 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDMax Winzelberg whole for any loss of pay or earnings he may havesuffered because of the discrimination against him, in the manner andto the extent set forth in the section of the Intermediate Report en-titled "The Remedy."IT IS HEREBY ORDERED that those portions of the complaints in thepresent proceedings, which are referred to in paragraph 8 (a), (b),(c), and (d) of the section of the Intermediate Report entitled "Con-clusions of Law," be, and they hereby are, dismissed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUponcharges and amended charges filed in the above-entitled cases by MaxWinzelbergand duly served on the respective Respondents named therein,' theGeneralCounsel for the NationalLabor Relations Board,'by theRegionalDirectorfor the Second Region(New York City),issued a complaint on Novem-ber 29, 1951,against the RespondentGottfriedBaking Company,Inc., in CaseNo. 2-CA-1741, another complainton December 12, 1951, against RespondentR.K. Baking Corp. in Case No. 2-CA-2067,and a third complaint also onDecember21, 1951, against the RespondentUnion in Case No.2-CB-578, allegingin each complaint that the Respondent named therein had engaged in and wascontinuingto engagein unfair labor practices affecting commerce within themeaning ofthe NationalLabor Relations Act, as amended(61 Stat. 136),hereinafter referredto as the Act.On December12, 1951,the Regional Directoralso issued an order consolidating these three cases, and a notice of hearing.The complaints,the order consolidating the cases, the notice of hearing, andthe basic chargesand amended charges, were duly served upon Max Winzelbergand the Respondents.With respectto jurisdiction based upon the business operations of theGottfried Baking Company, Inc., the complaints in Cases Nos.2-CA-1741 and2-CB-578 allege in substancethat, ofmaterials of a value in excessof $1,000,000which were deliveredto the GottfriedBaking Company'sNew York City plantduring the year ending March 31, 1951, approximately 75 percent was trans-ported to that plantin interstate commerce from States of the United Statesother than the State of New York, and that during the same year the GottfriedBaking Companymanufacturedproductsof a value in excessof $1,000,000, ofwhich approximately5 percent was transported from its New York City plantin interstate commerce to States of the United States other than the StateofNew York.In its answer filed in CaseNo. 2-CA-1741,the RespondentGottfriedBaking Company neither affirms nor denies these allegations of thecomplaint in that case.The RespondentUnion,however,in its answer inCase No. 2-CB-578, denies having knowlege or information sufficient to forma belief with respect tothese allegations.With respect to jurisdiction based upon the business operations of R. K.Baking Corp.,the complaints in Cases Nos.2-C'A-2067and 2-CB-578 allege'In Case No. 2-CA-1741,the original charge was filed on December 27, 1950, andserved on December 30, 1950, and an amended charge was filed onJuly 26,1951, andserved on July 31, 1951.In Case No.2-CA-2067,the charge was filed on July 26, 1951,served on the same day,and was never amended. In Case No. 2-CB-.575, the originalcharge was filed on February 16, 1951,and served on February 20, 1951,and an amendedcharge was filed on July 26,1951,and served on July 31, 1951.'The General Counsel and the staff attorney appearing for him at the hearing areherein referred to as the General Counsel;theNational Labor Relations Board isreferred to as the Board. GOTTFRIED BAKING COMPANY, INC.233in substance that during the preceding year, of materials of a value in excessof $250,000, which were delivered to the New York City plant of the R. K.Baking Corp., approximately 50 percent was transported to that plant in inter-state commerce from States of the United States other than the State of NewYork, and that during the same year, the R. K. Baking Corp. manufacturedproducts of a value in excess of $1,000,000 of which approximately 5 percent wastransported from its New York City plant in interstate commerce to States ofthe United States other than New York. The Respondent Union in its answerinCase No. 2-CB-578 denies having knowledge or information sufficient toform a belief with respect to these allegations.Respondent R. K. Baking Corp.,in its answer filed during the hearing, admits the allegation of the complaintconcerning the inflow of materials in interstate commerce, denies the allega-tions concerning the outflow of products in interstate commerce, and furtherdenies that it is or has been engaged in interstate commerce, or that the Boardhas jurisdiction over it.With respect to unfair labor practices, the complaint in Case No. 2-CA-1741against Respondent Gottfried Baking Company alleges in substance, and theRespondent Gottfried Baking Company in its answer denies, that :(1)On and since about July 1, 1950, the Respondent Gottfried Baking Com-pany has executed, maintained, and applied collective-bargaining agreementswith the Union relating to terms and conditions of employment of its employees,which agreements required membership in the Union as a condition of employ-ment; and that the Respondent Gottfried Baking Company thereby committedand continues to commit unfair labor practices within the meaning of Section 8(a) (1), (2), and (3) of the Act.(2)On or about December 27, 1950, the Respondent Gottfried Baking Com-pany refused to hire Max Winzelberg, an applicant for employment,and hassince failed and continued to refuse to hire Winzelberg, because ofhis suspensionfrom or lack of membership in the Union, and that the Respondent GottfriedBaking Company thereby committed and continues to commit unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act.With respect to unfair labor practices, the complaint in Case No. 2-CA-2067against Respondent R. K. Baking Corp., as amended at the hearing, alleges insubstance, but the Respondent R. K. Baking Corp. in its answer denies, that:(1) Since on or about January 27, 1951, Respondent R. K. Baking Corp. hasmaintained and applied a collective-bargaining agreement with the Union relatingto terms and conditions of employment of its employees, which agreement re-quires membership in the Union as a condition of employment ; and that theRespondent R. K. Baking Corp. thereby committed and continues to commitunfair labor practices within the meaning of Section 8 (a) (1), (2), and (3) ofthe Act.(2)On or about January 27, 1951, the Respondent R. K. Baking Corp. re-fused to hire Max Winzelberg, an applicant for employment, and has sincefailed and continues to refuse to hire Max Winzelberg, because of his suspensionfrom or lack of membership in the Union, or because he refused to withdrawcharges filed underthe Act; and that the Respondent R. K. Baking Corp. therebycommitted and continues to commit unfair labor practices within the meaningof Section 8 (a) (1), (3), and (4) of the Act.With respect to unfair labor practices, the complaint in Case No. 2-OB-578against the Respondent Unionalleges insubstance, but the Respondent Unionin its answer denies, that the Respondent Union has committed and continuesto commit unfair labor practices within themeaning ofSection 8 (b) (1) (A)and (2)of the Act in that : 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)The Respondent Union has, since on or about August 21, 1950, executed,maintained, and applied collective-bargaining agreements with Gottfried BakingCompany, Inc., relating to terms and conditions of employment of employees,which agreements required membership in the Union as a condition of employ-ment.(2)The Respondent Union has, since on or about December 27, 1950, requiredGottfried Baking Company, Inc., to refuse to hire Max Winzelberg, an applicantfor employment, because of his suspension from or lack of membership in theRespondent Union.(3)The Respondent Union has, since on or about August 21, 1950, maintainedand applied collective-bargaining agreements with R. K. Baking Corp. relatingto terms and conditions of employment of employees, which agreements requiredmembership in the Respondent Union as a condition of employment.(4)The Respondent Union has, since on or about January 27, 1951, requiredR. K. Baking Corp. to refuse to hire Max Winzelberg, an applicant for employ-ment, because of his suspension from or lack of membership in the RespondentUnion.Pursuant to notice, a hearing was held in New York City on various dates fromFebruary 4, 1952, to May 7, 1952, inclusive, before the undersigned Trial Ex-aminer duly designated by the Chief Trial Examiner.The General Counsel andthe Respondents appeared through counsel, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.During the course of the hearing, counsel for eachRespondent moved to dismiss the complaint against it.Decision on these motionshaving been reserved, the motions are now disposed of in accordance with therulings and conclusions hereinafter set forth in this report.Since the close of the hearing, the undersigned has received briefs from theGeneral Counsel and counsel for each of the Respondents.He has also received amotion of the General Counsel to correct the transcript of the proceedings, to-gether with an affidavit of the staff attorney who represented the General Counselat the hearing, dated July 23, 1952, to the effect that copies of the motion hadbeen duly served upon counsel for each of the Respondents ; that the correctionsrequested by the motion, relating solely to the facts concerning the businessof R. K. Baking Corp., did not affect the interest of the Respondent GottfriedBaking Company, Inc., in these proceedings ; and that, upon the General Counsel'srequest, counsel for the Respondent Union had been willing to stipulate his agree-ment that these corrections be made, but that counsel for Respondent R. K.Baking Corp. had not given his consent.No objection to this motion havingbeen received by the undersigned from any of the Respondents, the undersignednow grants the motion to the extent shown in the footnote,i.e.,to the extentthat the corrections requested by the General Counsel are obviously errors inthe record taken by the official reporter at the hearing, or in the transcript madefrom his notes as shown by other portions of the record.'3The undersigned grants the motion of the General Counsel to correct the transcriptof the proceedings and directs that the corrections be made in the following respects :Page 791, line 6-substitute the figure "$46,489.38" for "$36,489 38 "Page 796, line 3-substitute the figure "$46,489 38" for "$46,439 48Page 809, line 19-substitute the figure "$61,925 49" for "$619,025.49."Page 855, line 6-substitute the figure "$64,270 33" for "$6,470 33."Page 1003, line 12-substitute the name "E. F. Drew" for "D. F Drew."Page 1118, line 13-substitute the date "1950" for "1940."The undersigned, however, denies the motion of the General Counsel so far as itrequests the following corrections :Page 918, line 20-substitute the figure "$19,489 48" for "$18,489.48."Page 941, line 5-substitute the word "import" for the word "export." GOTTFRIED BAKING COMPANY, INC.235Upon the entire record in the case,upon consideration of the arguments andmotions of counsel, including their briefs, and from his observation of the wit-nesses, the undersigned makes the following :FINDINGS OF FACT1.JURISDICTIONA. TheRespondent UnionThe Respondent,Bakery & PastryDrivers andHelpers Union, Local No. 802,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America, AFL, is, andat all times herein mentioned has been, a labor organi-zation within the meaning of Section2 (5) of the Act.B. The business of RespondentGottfriedBaking Company, Inc.The RespondentGottfriedBaking Company,Inc., is a NewYork corporationwith its office and plants in NewYork City,where it is engaged in the manufac-ture, sale,and distribution of baked products.Although Maurice Gottfried,presidentof the GottfriedBakingCompany, and Charles Gottfried,president ofR. K. Baking Corp., are brothers,it is clear from their recordthat the twoCompanies are separately and independently operated.During the year preceding the hearing,theRespondentGottfried BakingCompany, Inc., purchased raw materials of a value in excess of$1,000,000, ofwhichabout 75 percentwas transportedto the GottfriedBaking Company'splants inNew York City frompoints outside the Stateof New York.Duringthe same year,the Gottfried Baking Companysold products of an approximatevalue of $3,000,000, ofwhich about5 percentwas delivered to purchasers outsidethe Stateof New York.The undersigned finds thatthe Respondent Gottfried Baking Company, Inc.,is engaged in commerce within the meaning ofthe Act, andthat the substantialeffectupon commerce which interruptionof its businessoperations would occa-sion,warrants the Board's assertion of jurisdiction.C. The business of Respondent R. K. Baking Corp.The Respondent R. K. Baking Corp., a New York corporation with its principaloffice and plant in New York City,is engaged in the manufacture,sale, anddistribution of pastries,cakes, and other baked products.Upon uncontradicted evidence introduced by the General Counsel, the under-signed finds, as is set forth in greater detail in Appendix A of this report, that :(a)Of an undisclosed total value of materials purchased by and delivered toR. K. Baking Corp. at its baking plant in New York City during the calendaryear 1951,$323,515.34, by value, originated outside the State of New York orwere transported to its New York City plant through States other than the Stateof New York.(b)Of these materials originating outside the State of New York, $86,038.13,by value, were shipped directly to R. K.Baking Corp.in New York City frompoints outside the State of New York or through States other than the State ofNew York, in response to specific purchase orders made by R. K. Baking Corp.either directly to the shipper in the State of shipment or to the shipper's sellingagent in New York City.(c)Of the materials procured by R. K.Baking Corp. in 1951,$237,477.21,by value, were goods or materials which,though originating outside the State 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDof New York, were delivered to R. K. Baking Corp. out of stock held in NewYork State, where they had been shipped, either for processing or for storage,in order to meet the general demands of the local market, including, perhaps,but not with specific reliance upon, the possible orders of R. K. Baking Corp.(d) The sales and deliveriesto R. K.Baking Corp. thus made out of stockheld in New York State, were made upon the order of R. K. Baking Corp. eitherto a New York agent or broker for an out-of-State seller, to a New York mid-dleman or merchant, or to a New York processor.During the calendar year 1951, R. K. Baking Corp. made no sales or deliveriesoutside of New York State, excepta sale anddelivery of used barrels or drumsat a price of $1,042 to the Bayonne Barrel Company in the State of New Jersey.It did sell and deliver, however, baked goods of a value of $441.37 to DanilowBaking Company, another New York wholesaler, which, itself, sells and de-livers approximately $300,000 worth of goods outside the State of New York.In addition, R. K. Baking Corp., during 1951, sold and delivered baked productsof a total value of $26,474.29 to 16 cafeterias operated in New York City forlocal employees of employers, each of which annually sells and delivers productsof a value of more than $25,000 to customers at points outside the States inwhich their plants and principal places of business are located 4Finally, in1951, R. K. Baking Corp. sold baked products of a value of $970.05 to a cafe-teria operated at the headquarters, and for the personnel, of the United NationsOrganization in New York City, andalsobaked products of a value of $4,003.67to a canteenoperated by the New York Quartermaster for the United StatesArmy.From the evidence of inflow of materials to R. K. Baking Corp. from outsidethe State of New York alone, it is clear and the undersigned finds, contraryto the contentionsof R. K.Baking Corp. and the Union, that R.K. BakingCorp. is engagedin a businessaffecting commerce within the meaning of theAct.Thereremains,however, the question of whether, on the facts shown bythe record, the Board should, as a matter of policy, exercise its jurisdiction.In urging the Board to do so, the General Counsel argues, but R. K. BakingCorp. and the Union deny, (1) that theannualvalues of the direct and indirectinflow and outflow of goods to and from It. K. Baking Corp. exceed, in the combi-nation of their percentages, the minima established by the Board for the exercise4Thus,the sales by R. K. BakingCorp.for these purposes were madeto thefollowingemployersin New York City :SpringMills-------------------------------------------------$1,567.97AmericanBook-Stratford Press_________________________________789.55De Coppet &Doremus-----------------------------------------2,997.09General ElectricCo__________________________________________803. 03Saks and Company-------------------------------------------2, 451.95ArnoldConstable____________________________________________1, 062 92American Pharmaceutical Company____________________________2,084.20International Paper Co_______________________________________2,313.08New York Butchers(Division of Armour& Co.)----------- 1______1,447.30Ohrbach's---------------------------------------------------2,556.37Bonwit Teller------------------------------------------------2,178.35Radio Marine Corp-------------------------------------------945. 68U S. Steel ExportCo-----------------------------------------540. 75Sears Roebuck and Co_________________________________________2,916.24Eimer and Amend--------------------------------------------1,416.91John WanamakerCorp----------------------------------------402. 90$26,474.29 GOTTFRIED BAKING COMPANY,INC.237of jurisdiction as a matter of policy; a (2) that the sales by R. K. Baking Corp.to the cafeterias of the United Nations Organization and to the canteen operatedby the New York Quartermaster for the United States Army show that theoperation by R. K. Baking Corp. affects the national defense effort;' and fi-nally (3) that the Board should, for policy considerations, also assert itsjurisdiction over the operations of R. K. Baking Corp. because in the negotia-tion of the contracts with the Union, which are alleged to be illegal, it dealtwith the Union as a member of a New York City association of baking companyemployers, a number of other members of which association each annually soldand transported goods to out-of-State purchasers exceeding $25,000 by value.'We turn now to the consideration of these contentions of the General Counseland their application to the facts in the case.1. InflowThe General Counsel asserts that the Board's established category for "directinflow" with a jurisdiction minimum of $500,000 rather than its category for"indirect flow" with a minimum of $1,000,000,8 should be held to embrace notonly direct shipments to an employer from out of the State, but also deliveriesmade to him from stocks of goods shipped into his State and warehoused orstored there "for the sole convenience" of an importer or an out-of-State seller"in distribution and promotion of sales within the area." In essence, the Gen-eral Counsel's argument' is that such deliveries to an employer of goods fromlocal stock is part of the complete interstate "journey" contemplated and in-5 I e , a direct outflow of $25,000(StanislausImplement and Hardware Co., Ltd ,91NLRB 643) ; an indirect outflow of $50,000 through the furnishing of services or mate-rials necessary to the operation of other enterprisesengaged incommerce(Hollow TreeLumber Company,91 NLRB 635) ; a direct annual inflow of $500,000(Federal Danry Co.,Inc, 91 NLRB 638) ; an indirectannualinflow of $1,000,000(Dorn's Houseof Miracles.Inc.,91 NLRB 632) ; or a combined total of the percentages of the foregoingfactors andother factors not present in the instant case, which equals 100 percent.(Rutledge PaperProductsCo., 91 NLRB 625).6SeeWestport Moving and Storage Company, Crate Making Division,91 NLRB 902.7 SeeFederal Stores Division of Spiegel, Inc.,91 NLRB 647, enforced asLee DepartmentStore v N. L. R B ,196 F. 2d 578 (C. A.9) ; Carpenter & Skaer, et al.,90 NLRB 417;Vaughn Bowen,93 NLRB 1147, 1149-1150.8See footnote 5, above.' In his brief, under the heading "Goods manufactured outside the State of New Yorkand shipped or delivered from within the State," the General Counsel stateshis fullargument on this point in the following language :This involves items where, in most instances, the manufacturingcompany main-tains a sales office within the State of New York, and a warehouse in that state forthe sole convenience of the manufacturer in distribution, and the promotionof saleswithin the area.This includes in the instant case eggs, flour, syrup and other items.It is submitted that there is no interruption in the journey as to, in anymanner,change the character of the purchasedgoodsfrom direct inflow to any other typeof inflow or to that of a localsale.In no instanceset forth above, savein the fewsituations of flour brokers who are alsomerchants,has the purposeof the shipmentbeen fulfilled until the product has been sold and delivered to the customer. It isnot a process where the shippingismadethrough an independentagency-no onehas purchased the manufactured product ; ithas remainedin the control of the manu-facturer or importer during its entire journey, a journey made for the express purposeof reaching a destination not in a warehouse but in the hands of a customer. Tohold otherwise would be to make a farce of the entire concept of the term "commerce"as applied to the Act.To carry the other view to its logical conclusion, one wouldexpand the coming to rest theory so that each stop made by the product in movingfrom its point of origin to its destination while en route would be start of a new anddifferent journey.Logically, where the storage or resting of goods in a warehousewithin the state where the customer is locatedis for thebenefit of the manufactureror his agent, sales by it to the customer must constitute direct inflow. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDtended by the shipper or importer when he made or procured the shipment fromout of the State ; that mere temporary storage in the State of destination, with-out a change in the form of the goods,in title, or in control,should not beregarded as interrupting the "journey" ;and, therefore,that the deliveries tothe ultimate purchaser,though immediately from a local stockpile,constitute"direct inflow."The undersigned rejects the General Counsel's instant contention.The onlyconclusion which can logically be drawn from his argument is that deliveriesfrom local stocks of goods originally procured outside the State are part of theflow of interstate or foreign commerce(as the case may be),within the meaningof both the Act and Article I, Section 8 of the Federal Constitution. Certainlyit does not also follow that such deliveries from local stocks are"direct inflow"rather than"indirect inflow"within the meaning of the Board's policy standardsfor the assertion of jurisdiction.For, as the Board uses these terms, "indirectinflow"as well as"direct inflow"constitutes commerce and empowers the Boardto assert jurisdiction to the extent and in the manner which the Board believesis necessary for the effectuation of the policies of the Act. It is at this pointthat the General Counsel's argument is defective,since he fails to note, andto give the proper significance to, the substantial differences between directinterstate shipments to an employer and deliveries to him from local stockpilesoriginally procured outside the State, which led the Board, though recognizingboth as constituting commerce,tomake the distinction between"direct" and"indirect"inflow and,upon policy considerations,to require a higher jurisdic-tional minimum for the latter category.The Board decided to establish its present scale of jurisdictional minimabecause it believed that it would effectuate the policies of the Act for it toassert jurisdiction only when the flow of commerce to and from a given em-ployer is substantial enough so that its possible interruption by labor disputeswould have a sufficiently serious impact upon thegeneral flowof commerceto warrant the exercise by the Board of its powers under the Act. In trans-lating this principle into the present formula, the Board fixed a higher minimumfor "indirect inflow" than for "direct inflow"obviously because of the differencein the extent of impact their interruption would have upon the general flowof commerce.Thus, both in its general decision to apply the principle ofdeminimisand in its decision to establish different,specificminima for "direct"and "indirect"flow to and from a particular employer,the Board's guide wasits estimate of the relative extent of the respective impacts upon the generalflow of commerce which might reasonably be expected from their interruption.In urging the Board to treat as"direct inflow"not only direct shipments toan employer from out of the State but also deliveries from local stocks ofgoods originally procured from outside the State.the General Counsel ignoresthe very difference between these two types of procurement in their comparativeimpact upon the general flow of commerce, which the undersigned believes wasbasic to the Board's distinction between direct and indirect flow.For directshipments of goods to a particular employer from out of the State are attributablesolely to,and therefore contribute to the general volume of commerce onlybecause of,the specific orders of the employer in question.Interruption ofthe employer's business by a labor dispute would,therefore, certainly suspendthe interstate flow of goods normally coming to him by direct shipment, and,to that extent would clearly and definitely reduce the general flow of commerce.On the other hand, the interruption of the employer's business would have a lesspronounced and speculative effect upon the general flow of commerce to hisgeneral, local stock sources,since that flow is not initiated by nor in direct GOTTFRIED BAKING COMPANY, INC.239response to his orders but is due, rather, to the importer's or exporter's estimateof the general demand in the locality.Because of these differences in the effect upon the general volume of com-merce by possible interruptions of direct interstate shipments to a particularemployer and by interruptions of deliveries to him from local stocks of goodsprocured in other States, the undersigned concludes, contrary to the GeneralCounsel's contention, (1) that, within the meaning of the Board's policy minimafor jurisdiction, "direct inflow" includes only goods or materials which havebeen directly shipped to an employer from out of the State, whether upon anorder placed by him outside the State or within the State, and whether or notthe order was placed directly with an out-of-State seller or importer or throughtheir local agents, or through a local or out-of-State merchant; and (2) that alldeliveriesmade to an employer out of local stock brought into the State forprocessing and/or sale, and to meet the exporter's or importer's estimation ofthe general, local demand, is indirect inflow, whether the orders have been placedwithin the purchasing employer's State or outside that State.2.Sales to cafeterias in New York CityThe General Counsel contends that the annual sales, totaling $26,474.29,made by R. K. Baking Corp. to 16 cafeterias operated in New York City forthe benefit of their employees by other employers, eachof whom has annualsales and deliveries to customers outside the States in which their plants andprincipal places of business are located, must be considered as "indirect outflow"within the meaning of the Board's jurisdictional formula.The undersigneddisagrees.For the Board has held that in order to warrant inclusion withinthe jurisdictional factor referred to by the General Counsel, itmust appearthat the sales of the particular employer are necessary to the operations ofthe interstate enterprises of the purchasers.10Thus, in cases in which the Boardhas found sales to employee-cafeterias to be a factor in determining jurisdic-tion, it has done so because the cafeterias in question were the only places withinreasonable distance of the employees' work where the employees were able tosecure meals during their lunch periods."This is obviously not the case inNew York City. The undersigned, therefore, rejects the claim of the GeneralCounsel that the sales of R. K. Baking Corp to the New York City employee-cafeterias should be regarded as an indirect outflow factor favoring the asser-tion of jurisdiction in the present case.3.Direct outflow and effect upon national defenseThe General Counsel contends, in substance, that, in addition to the groupof out-of-State sales to the Bayonne Barrel Company, the Board should treatthe sales of R. K. Baking Corp. of $970.05 to the cafeteria of the United NationsOrganization and of $4,003.67 to the New York City Quartermaster for theUnited States Army, as "direct outflow" within the meaning of the Board'sjurisdictional formula, because they are essential to the national defense effort.The undersigned disagrees.Certainly, these sales do not constitute outflow.Moreover, their amounts and character are not, in the opinion of the undersigned,sufficient to meet the Board's requirement that, in order to constitute a factorto be weighed in favor of asserting jurisdiction, sales of services or productsmade in connection with the national defense effort must be substantial'10Hollow Tree Lumber Company,91 NLRB 635" Otha T. Coburn, d/b/a Coburn Catering Co.,100 NLRB 1133;Fairchild Cafeteria,87 NLRB 667, 92 NLRB 809."Toledo Service Parking Co.,96 NLRB 263,265;Photoswitch,Inc,99 NLRB 1366.Westport Moving and Storage Company,91 NLRB 902. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Conclusions concerning the inflow and outflow of commerce to and fromR. K. Baking Corp.In accordance with the foregoing rulings and upon the uncontradicted evidencesummarized in Appendix A of this report, the undersigned finds that, withrespect to the factors the Board has established to determine whether it willassert jurisdiction as a matter of policy;' the R. K. Baking Corp. during theyear 1951 had only a direct inflow of $86,038.13 (or 17.2 percent of the standardestablished by the Board) ; an indirect inflow of $237,477.21 (or 23.7 percent ofthe Board's established standard) ; a direct outflow of only $1.042, con-sisting of sales to the Bayonne Barrel Company (or 4.1 percent of the Board'sstandard) ; and an indirect effect upon the general outflow of commerce throughsales to the Danilow Baking Company in the amount of $441.37 (or less than 1 per-cent of the Board's standard). Since these amounts do not equal, in the combina-tion of their percentages, the minimum requirements established by the Board asa matter of policy, and since the undersigned has also found that the operationsof R. K. Baking Corp. do not substantially affect the national defense effort, theundersigned concludes that, as a matter of policy, the business operations ofIt.K. Baking Corp. do not in themselves warrant the Board's assertion ofjurisdiction in Case No. 2-CA-2067 or Case No. 2-CB-578.5.The "association" theoryWe turn now to the evidence relating to the remaining contention of theGeneral Counsel that the Board should, as a mattter of policy, assert jurisdic-tion in Cases Nos. 2-CA-2067 and 2-CB-578, because, in the negotiation ofcontracts with the Union, which are alleged to be illegal, It. K. Baking Corp.dealt with the Union as a member of a New York City association of bakingcompany employers, known as the Cake Bakers Association, a number of othermembers of which association each annually sold and transported goods toout-of-State purchasers exceeding $25,000, by value.The evidence in connection with this contention relates to the negotiationand execution of two contracts, the first, executed on July 15, 1948, and by itsterms effective from February 1, 1948, until January 31, 1950 (General Counsel'sExhibit No. 7) ; and the second, dated May 24, 1950 and effective according toits terms, from February 1, 1950 until October 15, 1951 (General Counsel'sExhibit No. 12).Both the 1948 and the 1950 contracts purport on their face to be agreementsbetween the Union and the Cake Bakers Association, which was formed in May1948 during the course of the negotiations on the 1948 contract, and consisted ofR. K. Baking Corp. and 8 other New York City baking companies, 5 of whomeach made annual sales and deliveries to customers outside the State of NewYork in excess of $150,000, by value.'The 1948 contract was executed on behalf of this association by several of itsofficers, including Charles Gottfried, president of R. K. Baking Corp., and alsoby the companies who were members of the association, including R. K. BakingCorp., through their respective representatives.The 1950 contract, althoughpurporting to be a contract between the Union and the association, was executedby the signature of each employer (including R. K Baking Corp.) on a separate13 See footnote 5, above.14These associationmembers and their annual out-of-State sales were John ReberPastry Co., $555,000; Danilow Baking Company, $300,000; Wheatality Baking Company,$250,000; Berke Baking Company (also known as Quality Baking Co.), $250,000; andYour Baking Co., Inc., $150,000. GOTTFRIED BAKING COMPANY, INC.241mimeographed form of the contract (which thus contained only one signature),and by the employer's exchange of this executed copy for an identical formsimilarly executed by the Union (General Counsel's Exhibit No. 12).Negotiations on both the 1948 and 1950 contracts were initiated by requestsmade by the Union upon each of the baking companies in this group, for a dis-cussion of the terms of new contracts with the Union, covering their drivers, tosucceed contracts expiring on January 31, 1948, and January 31, 1950, respectively.The Union then fixed the dates of the meetings with the employers' representa-tivesAt the same time, according to the testimony of President Gottfried ofR. K. Baking Corp. and Milton Tyor, president of one of the other companiesand vice president of the association, the employers used the "good offices" ofMaurice Gertner, a flour merchant, to arrange meetings between the employers, toadvise and consult with them concerning what the new contract with the Unionmight be, and to help them generally.The negotiations with all the employers,both in 1948 and in 1950, then took place in common meetings between theUnion's and the employers' representatives, with the times set by the Union andwith the Union bargaining for the same terms covering all the employers'driversFurthermore, it appears, from President Gottfried's testimony, andthe undersigned finds, that in view of the highly competitive nature of thebaking business, it was the intention of R. K. Baking Corp. in these commonmeetings in 1948 and 1950, as well as "for all the years previously," that R. K.Baking Corp. would sign the same contract that was accepted by the otheremployers who were parties to the negotiationsPresumably, this was also theintention of the other companies involved for, both in 1948 and 1950, theysigned identical contracts with the Union, including the union-security provisionswhich the General Counsel contends were illegal.Notwithstanding this situation in which the Union, on the one hand, wasapparently attempting to secure the best contract terms fromallthe employersin the group by meeting with them at the same times and with the same pro-posals, and in which the employers, on the other hand, were intent upon givingonly what their competitors would also concede to the Union in the same meetings,the negotiations on the 1948 contract began, in approximately January or earlyFebruary 1948, with no express understanding between the employers that theywould stand together in the negotiations, or that the representatives of any oneor more of them would be their common spokesmen, with authority to bind themall.However, in May 1948, no agreement on any contract having yet beenreached and the employers having become apprehensive of the possibility of astrike, the employers formed the association to negotiate with the Union on theirbehalf.For this purpose, they retained an attorney by the name of Turner.Thereafter, during the remaining negotiations resulting in the 1948 contract, theywere represented by Turner in their meetings with the Union and paid Gertner"assessments" in proportion to the number of routes of each employer, to covertheir general expenses and their attorney's fee.Each of the companies alsoposted security in the form of a check for $5,000, which was to be forfeited to theassociation in the event that the particular member should conclude a contractwith the Union which did not meet with the approval of at least two-thirds ofthe members.Shortly after the formation of the association (apparently in June or the be-ginning of July 1948), the Union objected to dealing with the association throughAttorney Turner rather than with the individual employers and called a strikeof the drivers employed by all the employers in the group.After the first day ofthe strike, the Danilow Baking Co., one of the members of the association, madea separate agreement with the Union, as the result of which the strike of the 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers of the Danilow Company was terminatedAfter a week of the strikeagainst the other members of the association, the association persuaded the Unionto call off the strike and to continue negotiations between Attorney Turner andthe Union's attorney.The negotiations, so resumed, resulted in a compromisebetween the conflicting positions of the employers and the Union, the draftingof the 1948 contract by the two attorneys to cover all the association's members,including the Danilow Baking Company, and the execution of the 1948 contractin the form already described.The checks of each of the members of the asso-ciation, deposited with Gertner as security against the member's negotiation andexecution of a contract unless aproved by two-thirds of the members, were there-upon returned to them, including the Danilow Baking Company in spite of itsdefection.The negotiations for the 1950 contract began in the same fashion as had thosefor the 1948 contract.With the approach of January 31, 1950, the expirationdate of the 1948 contract, the Union again requested that the same employers,including It. K. Baking Corp., begin negotiations on a new contract.As in thecase of the negotiations on the 1948 contract preceding the formation of theassociation,Gertner again consulted with the companies' representatives, ar-ranging luncheons where they could discuss the pending negotiations, and the com-panies, through their respective officials, attended the meetings with the Unionconcerning the terms which the Union requested of all the employersNo attor-ney was retained to represent the companies during these meetings. Instead.some of the companies' representatives did most of the talking concerning theUnion's proposals, although without authority to bind anyone except their re-spective companies.And again, as in the 1948 negotiations before the formationof the association, there was no express understanding between the companies(luring the 1950 negotiations that they would not individually agree to terms whichmight be unacceptable to the other companies.This time, according to PresidentGottfried of It. K. Baking Corp, there was no problem of any extensive revisionof the preceding contract but rather, for the most part, merely the problem ofclarifying some of the terms of the 1948 contract.Finally, in approximately thetenth meeting with the employers, the Union presented a draft of contract whichit insisted the companies must sign.As a result, all the companies in the groupexecuted this contract, in the general manner already described.The Board has held that, although the annual amounts of inflow and outflowof goods in commerce to and from a particular employer are not sufficient tomeet the requirements of the Board's jurisdictional formula, it is, nevertheless,necessary in order to effectuate the policies of the Act, to take jurisdiction overthat employer if it has participated, as (lid R. K. Baking Corp, "in an association-wide bargaining group of employers, whose total volume of operations substan-tially affect commerce within the meaning of the Act,11° because, in such cases,"The clear effect of this type of bargaining is the establishment of a relation-ship whose impact on commerce reaches beyond the confines of any one em-ployer involved in the joint bargaining and is coextensiN e with the totality ofthe operations of all the employers so involved.i1eThe Board has also spe-cifically held in these cases that, contrary to arguments considered by the under-signed at the hearing, the Board should and will, as a matter of policy, assertjurisdiction in these situations if, as in the case of the participation of R. K.Baking Corp. with the other employer-members of the group comprising theCake Bakers Association, ". . . all [the] members have virtually consistently15Federal Stores Division of Spiegel,Inc.,91 NLRB 647, 647-648, enforced inLeeDepartment Store v. N. L. RB., 196 F. 2d 578 (C. A 9).leVaughnBowen,93 NLRB 1147, 1150;Carpenter and Skaer,et at.,90 NLRB 417. GOTTFRIED BAKING COMPANY, INC.243adopted the agreements resulting from such negotiations, manifesting by suchaction a desire to be bound in their labor relations by joint rather than in-dividual action and to constitute themselves a single employer for bargainingpurposes," " and that it is immaterial whether or not the members of the grouphave expressly bound themselves to abide by the results of the joint negotiations(as did R. K. Baking Corp. only during the 1948 negotiations and not duringthose in 1950) ; 18 or whether the association itself and all the members of theemployer-group are parties to the particular proceeding.19App13 ing the Board'sholdings in these decisions to the facts found in the present case, the undersignedconcludes that the Board should exercise its jurisdiction as a matter of policyin Cases Nos. 2-CA-2067 and 2-CB-578.II.THE UNFAIR, LABOR PRACTICESA. The illegal union-security clauses1.The execution of contracts containing illegal security clausesReference has already been made to the 1948 and 1950 contracts executed byR. K. Baking Corp. and the Union on July 15, 1948, and May 24, 1950, respec-tively,which, taken together, covered the terms and conditions of employmentof the drivers of R. K. Baking Corp from February 1, 1948, until October 15,1951.The Union also negotiated and executed contracts with Gottfried BakingCompany on September 30, 1948, and again in July, 1951," which by their termscovered the Gottfried Baking Company's drivers in the periods from September30, 1948, to January 31, 1951, (General Counsel's Exhibit No 10) and fromFebruary 1, 1951, to October 31, 1952, (General Counsel's Exhibit No. 11)respectively.All four of these contracts with the Union contained the following clauses :Recognition(a)The Employer agrees to hire only members of the Union who shall bein good standing and carry regular paid-up working books of the Union.Replacements(a)With respect to replacements or new employees, the Employer willimmediately notity the Union of its needs and the Union will make everyeffort to supply the Employer with suitable and competent men.(b)After a satisfactory interview, the applicant is to be given a thirty(30) day trial period, and, if, within the said trial period, the applicantproves unsatisfactory to the Employer, the Employer may then ask for areplacement.(c) In the event that the Union shall be unable to furnish any help orreplacements requested by the Employers, the Employers shall then havethe right to make such replacements. In this event, the Employers agreethat such non-union help shall become members of the Union in thirty (30)17Vaughn Bowen,sups a,at page 1150isVaughn Bowen,supra,at pages 1149, 115011 See theBon en, Federal Stores,andCarpentercases,sups aAccording to the testimony of William Sands, Jr., attorney for Gottfried BakingCompany, the second of these contracts was executed "somewhere around July, 1951,"although it was dated February 1, 1951, and by its terms was to be effective untilOctober 31, 1952 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays subject to its rules and regulations.In the event of the failure orrefusal of the employees to become members of the Union within thirty (30)days, [or rejection of the membership application by the Union,]" such non-union employees shall be forthwith discharged by the Employer.*******Union SecurityIf,with respect to any Employer who is a party to this agreement, theclosed shop is in conflict with the law, then the union shop shall prevail insuch case together with such additional provisions for union security asshall be legally permissible, it being the intention of the parties to grantthe maximum union security permitted by law.Following the decisions of the Board dealing with such clauses, the under-signed agrees with the contentions of the General Counsel that the above-quoted clauses under the captions"Recognition"and "Replacements"providedfor the preferential hiring of members of the Union ; that they were thereforeillegal in view of the provisions of Section 8 (a) (3) and 8(b) (2) of the Act; 22and that their execution by the parties constituted unfair labor practices on thepart of each of the employers within the meaning of Section 8 (a) (1), (2), and(3) of the Act, and on the part of the Union, within the meaning of Section 8 (b)(1) (A) and (2)," in spite of the "savings clause" inserted under the caption"Union Security." 24However, the original charge in Case No. 2-CA-1741against the Gottfried Baking Company was filed on December 27, 1950, andserved on December 30, 1950; the original charge in Case No. 2-CB-578 againstthe Union was filed on February 16, 1951, and served on February 20, 1951; andthe charge in Case No. 2-CA-2067 against R. K. Baking Corp. was filed andserved on July 26, 1951. Consequently, the Union's 1948 and 1950 contractswith R. K. Baking Corp. and its 1948 contract with Gottfried Baking Companywere executed more than 6 months before the filing of any charges in the presentcase and, in view of the applicable 6-month limitation of Section 10 (b) of theAct, the undersigned cannot, and does not, make any finding that theexecutionof any of these three contracts amounted to an unfair labor practice justifying theissuance of a remedial order in these proceedings.He does find,however, thatby executing their 1951 contract, including the illegal clauses, in July 1951, andthus subsequent to the filing and service of the original charges in Cases Nos.2-CA-1741 and 2-CB-578 and at about the time that amended charges were filedin those cases on July 26, 1951, and served on July 31, 1951," Gottfried BakingCompany and the Union committed unfair labor practices within the meaningof Section 8 (a) (1), (2), and (3) and Section 8 (b) (1) (A) and (2) of theAct, respectively.21The bracketed phrase appears in the R. K. Baking Corp. contracts but not in thoseof the GottfriedBaking Company.=Port Chester Electrical Construction Corporation,97 NLRB 354;Essex County,Vicinity Distract Council, Carpenters,et al.,95 NLRB969, 972,993-994;Julius Resnick,Inc ,86 NLRB38, 39, 49-54 ; andcases therein cited22Red Star Express Lines of Auburn,Inc.,93 NLRB 127, 128;Monolith Portland CementCompany,94NLRB 1358, 1362-1363,ChildsCompany,93NLRB 283,285-286,enforcedin this respect,195 F 2d 617 (C. A. 2) ; and thePort ChesterandResnickcases,supra24 ThePort ChesterandEssex Countycases,supra;Reading HardwareCo, 85 NLRB610;LykensHosieryMills,Inc.,82 NLRB 981,982-983 ;Hickey CabCo , 88 NLRB 327,329-330;Hazel-Atlas GlassCo , 85 NLRB 1305.Evans Milling Co ,85 NLRB 392, 392-393,UniqueArt 'If fg.Co , 83 NLRB 1250;0. F Shearer ifSons, 93 NLRB 122825The amendedcharges in bothof these casesspecifically alleged the execution ofillegalunion-securityclausesby the Union and Gottfried Baking Companyto he unfairlabor practices GOTTFRIED BAKING COMPANY, INC.2452.Maintenance and application of the illegal security clausesAlthough,as the undersigned has just found,theexecutionof only 1 of the 4contracts constituted an unfair labor practice which may be remedied in thepresent proceedings,the General Counsel contends that themaintenanceandapplicationof the illegal security clauses in the Union's 1948 contract with Gott-fried Baking Company and in its 1950 contract with R.K. Baking Corp. duringthe 6 months immediately proceeding the filing of the charges,were also unfairlabor practices on the part of both Employers and the Union, which the Boardmay, and should, remedy by the issuance of an appropriate order.The General Counsel's general argument finds support in the decisions of theBoard that the retention of illegal security provisions interfere with the rightsof employees under Section 7of the Act ;constitutes discrimination against them,encouraging membership in the Union ; and is, therefore, an unfair labor prac-tice on the part of the contracting employer within the meaning of Section 8 (a)(1), (2), and (3) and on the part of the contracting union, within the meaning ofSection 8 (b) (1) (A) and (2).28 The undersigned therefore finds that the con-tinued retention of the illegal security clauses in the Union's 1950 contract withR. K. BakingCorp.constituted unfair labor practices on the part of R. K.BakingCorp. on and after January 26, 1951, within the meaning of Section 8 (a) (1),(2), and (3) and on the part of the Union on and after August 20, 1950, withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act.The Gottfried Baking Company, however, introduced uncontradicted evidence,which it and the Union contend shows that their 1948 contract and its union-security clauses were terminated on or before April 1, 1950, and that, in anyevent, the union-security provisions were not applied or enforced after that date.On this line of evidence, the undersigned makes the following findings :(1)During a strike of the drivers of the Gottfried Baking Company which be-gan on or about December 27, 1949, Gottfried Baking Company brought an in-junction suit in the New York Supreme Court against the Union and variousofficials and employees who were members of the Union,as a result of which theinjunction was granted and issuedby the court in February 1950.(2)The court found in its opinion in this injunction case that the Union hadviolated its 1948 contract with the Gottfried Baking Company.(3)All the drivers of the Gottfried Baking Co.mpany returned to their jobson or about April 1, 1950, except Max Winzelberg, a driver in the restaurantdivision"(4)From April 1, 1950, until July 1951, when the next contract coveringthese drivers was executed, the Gottfried Baking Company and the Unionorally agreed that the Company, in order to recoup the business it had lostduring the strike, was to conduct its operations without regard to the termsof the 1948 contract, although on a day-to-day basis with frequent consultationswith the Union, and that the Company was to hire anybody it wanted.(5)So far as the record shows, however, no announcement of this suspensionof the terms of the 1948 contract was made to the employees or prospectiveapplicants for employment.(6)For the period from April 1, 1950, until July 1951, but in accordance witha practice of 10 years standing, the Gottfried Baking Company hired no new26 See thePort ChesterandResnickcases,supra; Childs Company,93 NLRB 283, 285-286, enforced in this particular respect, 195 F 2d 617(C.A. 2) ; Jandel Furs,100NLRB 1390.ItUpon consideration of the evidence relating to Winzelberg which is set forth in alater section of this report,the undersigned finds that Winzelberg,like the other drivers,was recalled but that he refused to accept reinstatement to his prestrike position.257965--54-vol. 103-17 246DECISIONSOF NATIONALLABOR RELATIONS BOARDdrivers for its restaurant division in which Winzelberg had been employed,but filled such vacancies as occurred in that division by transferring to thevacant routes other drivers in the restaurant division or drivers from thegrocery division, the vacancies being filled by such bidders among these eligibleswho had the most seniority with the Company.(7) In the period from April 1, 1950, until July 1951, none of the 13 drivershired in the grocery division was then a member of the Union.Upon these facts, it appears clear, and the undersigned concludes, that al-though the Union and Gottfried Baking Company did not announce the suspen-sion of the provisions of their 1948 contract, including the illegal preferentialhiring clauses, they did reach and abided by an oral agreement that the provi-sions of this contract, including the illegal preferential provisions, should nothe enforced while the Company was recuperating from the strike.Under the applicable decisions of the Board, the undersigned finds that theretention by the Union and Gottfried Baking Company of the illegal securityprovisions of the 1948 contract during the 6 months preceding the filing of thecharges in the present cases, constituted a violation by Gottfried Baking Com-pany of Section 8 (a) (1), and by the Union of Section 8 (b) (1) (A) of theAct, even though they had agreed that these provisions would not be enforced,and in fact did not observe them.Under the same decisions, however, theundersigned further finds that, in view of the agreed suspension of the securityprovisions and their actual nonobservance during the 6 months preceding thefiling of the charges, the Gottfried Baking Company did not violate Section 8(a) (3) nor did the Union violate Section 8 (b) (2) of the Act.B. Gottfried Baking Company's alleged refusal to hire Max Winzelberg on andsinceDecember 27, 19501.Winzelberg's previous employment by Gottfried Baking CompanyAfter several intermittent periods of employment by Gottfried Baking Com-pany beginning in 1919, Max Winzelberg worked steadily for that Company as adriver in its restaurant division from 1940 until the beginning of a strike onDecember 27, 1949.For the last 4 years of his employment by the Company,Winzelberg had the same route which he served without a helper for periodswhen he was breaking in a new man.It is undisputed that, in accordance with its currently applicable agreementswith the Union, the Company's drivers were paid a standard weekly minimumor guarantee plus commissions at a stated percentage on sales exceeding a cer-tain figure.Winzelberg testified, however, that on occasion, some drivers wereassigned as "route builders" to new or unprofitable routes ; that such route build-ers were guaranteed a higher weekly minimum which they were paid until theirweekly compensation, if computed at the standard minimum plus commission,exceeded the route builder's premium minimum ; and that when this occurred,the route builder was given the option of continuing on the route at the regularcompensation or of bidding for another new or unprofitable route at route build-er's terms. In the course of his testimony, Winzelberg claimed that when thestrike began on December 27, 1949, he was route builder entitled to a routebuilder's minimum of $75 per week, as compared to the then current standardguarantee of $55 a week.Winzelberg's testimony to support this claim was that since 1940 he had beenassigned by the Company to special routes as a route builder; that in 1945 he28Port Chester Electrical Construction Corporation,97 NLRB 354;Monolith PortlandCement Company, et at,94 NLRB 1358, 1362-1364. GOTTFRIEDBAKING COMPANY, INC.247was assignedto route57 as a routebuilder at a guarantee of $75 aweek, asagainst the standardminimumof $55; and that he retained route 57 until thebeginningof the strike on December 27, 1949.His further testimony, however,was that he wasassignedto route 57as a routebuilder in 1945upon an under-standingthat he was to receive the guarantee of $75 for 22 or 24 weeks, andthat at the end of that period, sincehis compensationcomputed at theregularrates exceeded $75, he reverted to the regular rates and remained there untilthe strike began.But President Maurice Gottfried of the Company testified that it had no routebuilders, although there was a provision in a 1943 contract with the Union, stillin effect in 1945, that upon the splitting or division of a route, the routemanwould, for 13 weeks, "be guaranteed wages and commissions equal to the aver-age forthe four weeks previous to the split"; that since this provision wasapplied to a driver whose route was discontinued, an arrangement was madewith Winzelberg on June 21, 1945, when his previous route was discontinued,that in thereafter serving route 57, he was to be paid a weeklyminimum of $75for 13 weeks as compared with a regular guarantee of $45; that a payroll memo-randum to this effect (which was submitted in evidence) was prepared and theperiod was later extended to January 1, 1946; and that after January 1, 1946,Winzelberg's guarantee was the regular or standard minimum which, on De-cember 27,1949, was $55 per week.Upon this state of the evidence, the undersigned credits Maurice Gottfried'stestimony and finds specifically that on December 27, 1949, the date the strikebegan,Winzelberg was working for the Companyas a regulardriver at thestandard minimum guarantee of $55 per week.2.Threats by union officials against Winzelberg immediately before and duringthe 1949-50 strikeAccording to his uncontradicted testimony, corroborated in several instancesby the testimony of his wife, Max Winzelberg, although a member of the Union,incurred the displeasure of union officials and was threatened by them in severalincidentswhich occurred during a strike by members of the Union againstHanscom Bakeries, a subsidiary of Gottfried Baking Company, and during thesubsequent strike of the Gottfried Baking Company drivers which, as has beennoted, began on or about December 27, 1949.Upon this uncontradicted testi-mony, the undersigned finds that (1) when Winzelberg refused to serve on theHanscom picket line in November 1949, Vice-President Benjamin Hertzberg ofthe Union told him in substance that unless he served, he would lose his unionbook; (2) upon Winzelberg's returning to the Gottfried plant from his routeat about noon on the day the strike against Gottfried Baking Company beganin December 1949, Hertzberg, at the head of pickets, told him to get off his truck,not to turn in his collections, but to join the pickets; Winzelberg neverthelessdrove his truck into the plant, urged other drivers to turn in their collections,and did so himself to Maurice Gottfried; and when he came out, Union DelegateStrauss told him he had no right to talk to Gottfried; and (3) on the same dayand again in January 1950, when he came to the plant for money due to him,Hertzberg told him in the presence of Betty Winzelberg, his wife, who was wait-ing in their car, that if he did not keep away from the plant, his body would befound floating in the river.3.Winzelberg's rejection of offer of reinstatement at the end of the strikeAs already found, the strike against Gottfried Baking Company ended on orabout April 1, 1950, with all the drivers except Winzelberg returning to work at 248DECISIONSOF NATIONALLABOR RELATIONS BOARDthe invitation of the Company.Maurice Gottfried testified that Winzelberg, too,was called back and offered his old route at his prestrike compensation, with aweekly guarantee of $55 a week;thatWinzelberg told Gottfried he wanted asupervisor's job or a daytime route or a helper-bodyguard;and that when Gott-fried refused to grant these requests,Winzelberg refused to come back to work.Winzelberg,in his testimony,admitted that he was told to report to work, buthe further testified that he refused to do so because Gottfried did not offer himhis old job back.His explanation of this, in his testimony,was that Gottfriedoffered him,and he refused to take, his old route,at the standard minimum of$55 per week, rather than the premium minimum of $75 which he told Gottfriedwas due to him as a route builder.In addition,Winzelberg admitted on furthercross-examination,that he also asked Maurice Gottfried for another man to ridewith him and for a daytime route.Thus, Winzelberg and Gottfried agreed in their testimony that, on or aboutApril 1,1950,Maurice Gottfried offered to permit Winzelberg to return to hiseld route at the standard weekly guarantee of $55 but that Winzelberg rejectedthe offer.Having already considered and rejected Winzelberg's claim that hewas a route builder, entitled to a weekly premium guarantee of $75, the under-signed now finds that,on or about April 1, 1950, Maurice Gottfried offered toreinstateWinzelberg to his prestrike job without modifying its terms or condi-tions in any respect, but that Winzelberg rejected the offer and did not returnto work.4.Winzelberg's employment by Pechter Baking Company in April and May 1950Winzelberg was employed by the Pechter Baking Company,another New Yorkbaker,from sometime in April 1950 until May 19, 1950.Upon Winzelberg's un-contradicted testimony,the undersigned finds that upon returning from his routeto the Pechter plant on May 18, 1950,Winzelberg met Delegate Harry Reiter ofthe Union as the latter came out of the office ; that Reiter's brother,who wasalso present, called Winzelberg"the star scab of the Gottfried Baking Company,"and said to Delegate Reiter,"I want you to take care of him" ; that DelegateReiter turned around and said,"I will take care of you" ;and that, although itwas 2 days before the end of the workweek,Winzelberg was discharged the nextmorning with no explanation from the supervisor except that the discharge was"a dirty job."5.Winzelberg'sallegedapplicationstoGottfriedBakingCompany foremployment before December 27, 1950According to Winzelberg's testimony,which was corroborated as to the firstinstance by the testimony of Betty Winzelberg, his wife, he saw and askedMaurice Gottfried for a job when he procured the return of his cash bond afew weeks after the strike(and thus before he got his job at the Pechter BakingCompany),again in May 1950(after he had been discharged by the PechterBaking Company),and then sometime in the fall of 1950, but that on eachoccasion,Gottfried said in effect that the Union would not permit the Companyto take Winzelberg back.Winzelberg testified only as to the first of theseinstances during his examination in the course of the General Counsel's case-in-chief,and as to others,in the course of the General Counsel's rebuttal.Maurice Gottfried denied that Winzelberg asked him for a job on the occasionsto which Winzelberg testified,or at any other time after the 1949-50 strike.He testified that he saw Winzelberg only three times following the strike;that on the first occasion,March 29, 1950, Winzelberg refused to return to his GOTTFRIED BAKING COMPANY, INC.249old route and collected his security;that,on the second occasion,which wasin the late spring of 1950, Winzelberg showed Gottfried some literature con-cerning chicken raising and asked Gottfried for his advice since he knew Gott-fried bought eggs ; and that,on the third occasion in the fall of 1950,Winzelbergasked Gottfried for advice as to the possibility of his getting employment else-where.Gottfried further testified that during the last two of these conversa-tionswithWinzelberg,Winzelberg expressed bitterness against the Union ;that in response to Winzelberg's statements in this vein and in counselingWinzelberg against going into the chicken-raising business,Gottfried told Winzel-berg, "Forget [your troubles with the Union].Get yourself straightened out.Pay up any dues you owe. Don't go around fighting the entire world. I foundthat out" ; and finally, that in the conversation with Winzelberg in the fall of1950, Gottfried voluntarily told Winzelberg that he would hire Winzelberg ifthere were then a vacancy with the Gottfried Baking Company, although Winzel-berg had not asked for a job with the Company, but merely for advice as to howhe might get employment elsewhere.When cross-examined as to whether he had asked Gottfried's advice concerninghis entering the business of raising chickens, Winzelberg answered that whenhis cash security of $100 was returned to him, he jokingly showed Gottfriedsome literature on the subject and remarked,"I am going to raise chickenswith the $100."The undersigned credits Maurice Gottfried's testimony as to the substanceof his conversations with Winzelberg following the strike and prior to December27, 1950, and specifically finds that Winzelberg did not ask Gottfried to reemployhim during any of these conversations.6.Winzelberg's oral application for a job at R. K. Baking Corp. on December 11,1950; his attempt to pay union dues; and his first visit to the Board's RegionalOffice on December 15, 195,0The undersigned finds, upon the uncontradicted testimony of Winzelberg andBettyWinzelberg, his wife, that on December 11, 1950, Winzelberg visitedPresident Charles Gottfried of the R. K. Baking Corp. and applied for a job ;that Charles Gottfried asked Winzelberg whether he had any trouble with theUnion and whether his dues were paid up ; that, upon Winzelberg's sayingthat the Union refused to accept his dues payments, Charles Gottfried suggestedthatWinzelberg tender his dues to the Union ; that Winzelberg and his wifewent to the Union's office in New York City and told the cashier there thathe wanted to pay his dues ; and that the cashier told him he had been suspended.On or about December 15, 1950, Winzelberg visited the Regional Office of theBoard in New York City, where he spoke with Field Examiner Arthur Goldberg.This was the first time, so far as the record shows, that Winzelberg spoke withany representative of the General Counsel.Even then he filed no charge. Theundersigned credits the following uncontradicted testimony of Field ExaminerGoldberg as to the substance of his conversation with Winzelberg on thisoccasion :Well, I cannot tell or actually recall word for word what I said to him.Atthe time he came to me and he presented his case.He said that he had ap-plied for a job and that one of the Gottfrieds told him that they are willing tohire him, but the reason they cannot hire him is because the Union isopposed to him.And I asked him who else was present at the time he hadthis conversation,and whether or not Gottfried would cooperate in thisinvestigation,if presumably a charge was filed;and he said Gottfried would. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDI asked him whether or not Gottfried would give him such a statement inwriting.He seemed to think that Gottfried would cooperate, that he wasvery friendly with him.I explained to him that if he could get such a statement from Gottfried,that we would have a much simpler job of proving his charge. If we couldprove his charge, he would have a good case.7.Gottfried Baking Company's alleged discriminatory refusal to hire Winzelbergon December 27, 1950, and the filing of the charge against it on the same dayThe last alleged refusal of the Gottfried Baking Company to hire Winzelberg,according to the testimony of the General Counsel's witnesses,occurred onDecember 27, 1950, the very same day that Max Winzelbergfiled his chargeagainst Gottfried Baking Company in Case No. 2-CA-1741. For, as theRegionalOffice's stamp on the charge shows, and the undersigned finds, thischarge wasfiled at 5: 15 p. in. on December 27, 1950.Max Winzelberg, Betty Winzelberg (his wife), Abraham Winzelberg (hisson), and Jonathan Paige (a friend of the son) testified that on December 27,1950, they left the Winzelberg home in Bronx, New York City, and drove inMax Winzelberg's car to the Gottfried Baking plant, a trip which, accordingtoMrs.Winzelberg, takes from a half to three-quarters of an hour ; that theother three left Mrs. Winzelberg in the car and entered the plant ; that, uponbeing told by the receptionist that Mr. Gottfried had gone to lunch, the threemen went to a nearby restaurant for coffee ; and that they then returned to theplant where Max Winzelberg had a conversation with Maurice Gottfried in thepresence of young Winzelberg and Paige.Max Winzelberg testified upon directexamination that he asked Maurice Gottfried for a letter to the Union "so Iwould be able to resume work" ; and then, on cross-examination, that he askedfor a letter to the Union "because I need work." According to Abraham Winzel-berg, his father asked for a letter to the Union "saying I can come back towork."And according to Paige, Max Winzelberg requested "a letter statingthat he [Gottfried] would give him [Max Winzelberg] a job in the GottfriedBaking [Company] that he wanted." According to the testimony of Max andAbraham Winzelberg and of Paige, Maurice Gottfried refused to give Winzel-berg the letter, but stated in substance that he would give Max Winzelberg a jobif he had a union card.In his testimony, Maurice Gottfried denied having seen, or having had a con-versation with, Max Winzelberg or Abraham Winzelberg on or about December27, 1950, or having ever seen Paige before the hearing, or having received arequest for a job from Max Winzelberg either on December 27, 1950, or at anytime after March 1950.In addition to the sweeping and positive character of these denials by MauriceGottfried, and the facts, already found, that during this period the Union andthe Company had suspended the union-security provisions of their 1948 contract,and the Company was in fact hiring nonunion men, there are certain observationswhich should be made concerning the general substance and nature of the testi-mony of the General Counsel's witnesses as it bears upon the occurrences ofDecember 27, 1950, and which also lead the undersigned to credit Maurice Gott-fried's denials.According to the testimony of the General Counsel's witnesses, Abraham Win-zelberg, who is in the Army, returned home on furlough from Texas on ChristmasDay.According to him, he had met Paige only 3 or 4 times at a rollerskatingrink, had not seen him for 5 months, and although he had lots of close friends,Paigewas not oneof them.He met Paigeagainon the nightof December 26, GOTTFRIED BAKING COMPANY, INC.2511950.Itwas not until the next morning, however. that Max Winzelberg askedhis son to provide an additional witness, and the son thereupon telephoned Paigeat 11 a. in. and, according to Abraham Winzelberg's testimony, Paige, comingfrom his home in Brooklyn, arrived at the Winzelberg home in the Bronx atabout 1 p. in. Paige had not previously met either Max Winzelberg or Mrs.Winzelberg, nor did he know Maurice Gottfried. Furthermore, he was unable toidentify Maurice Gottfried at the hearing and even confused another spectatorwith Max Winzelberg for a few minutes, deficiencies which the General Counselexplained on the basis of Paige's obviously, extremely poor eyesight.Whetherexplainable on the same basis or not, Paige also testified that the only personspresent during the conversation in Gottfried's office were the two Winzelbergs,himself, and Maurice Gottfried, although both Max and Abraham Winzelbergtestified that Benjamin Gottfried, a brother of Maurice and since deceased, wasalso there.Then, there were also discrepancies and even changes in the testimony of theGeneral Counsel's witnesses as to the times and courses of their movements onDecember 27, 1950, especially when the necessity became apparent for explaininghow it was possible, if all the things described by them in their testimony hadoccurred on that date, for Max Winzelberg to have filed the charge at the RegionalOffice before closing time the same day. Paige, as the first witness at the hear-ing, testified that he met the Winzelbergs at their home at about 10 a. in.; andthat they arrived at the Gottfried plant "more in the morning than the after-noon."But the Winzelbergs testified consistently throughout the hearing thatthey left their home only at about 1 p. in.; that they arrived at the Gottfried plantat about 2:15; that, allowing for the time spent in getting coffee and the con-versation with the Gottfrieds, they left the Gottfried plant at about 3 o'clock.After leaving the Gottfried plant, the Winzelbergs, according to their testi-mony, drove Paige to a subway station, and then drove their son to anothersubway station near their home.Abraham Winzelberg estimated that he thusleft his parents "a little before four o'clock or four o'clock."Consistent withthis estimate, Mrs. Winzelberg first testified that she and her husband arrivedhome "a little after four" and, in this, her first appearance on the witness stand,further testified that her husband stayed home with her and she prepared adinner consisting of lamb chops and baked potatoes. Later, however, when itbecame apparent during the course of the hearing that they would have to explainhow it happened that a charge was apparently filed the same afternoon beforethe Regional Office closed at 5:30 p. in., Mrs. Winzelberg again took the witnessstand and Max Winzelberg also gave testimony for the first time as to their tripback downtown to the Regional Office.Mrs. Winzelberg testified that she thenrecalled accompanying her husband, at his request, to the Regional Office aftershe, but not he, had something to eat at their home.Max Winzelbergand Mrs.Winzelberg further testified that they left their home for the Regional Officeabout 4 :15 p. w.; arrived at, and parked their car near, the Regional Office atits downtown location before 5 o'clock ; saw Field Examiner Goldberg who, afterlistening toWinzelberg's story, took "maybe five minutes to write [the charge]out" ; and then left the Regional Office at either a quarter after five or 20 minutesafter five.In clear conflict with this timetable was Field Examiner Goldberg's testimonythatWinzelberg arrived at the Regional Office sometime between 3and 4 p. in.,whereupon, after a brief interview, Goldberg wrote the details ofthe charge upona form generally used for the purpose, had a typed copy prepared, procuredWinzelberg's signature, and had the completed charge stamped and docketed bythe docket clerk at 5: 15 p. in. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon this consideration of the testimony, the undersigned credits MauriceGottfried's denial that he saw or spoke with Max Winzelberg on December 27,1950, that Max Winzelberg then asked him for a job, or that he, Maurice Gott-fried, refused to hire Max Winzelberg.8.ConclusionsUpon the foregoing findings based upon the evidence concerning the allegeddiscriminatory refusal by the Gottfried Baking Company to hire Max Winzelberg,the undersigned will recommend a dismissal of those portions of the complaintsin Cases Nos. 2-CA-1741 and 2-CB-578, respectively, which assert in substancethat, (1) by refusing to hire Max Winzelberg on December 27, 1950, and there-after continuing to fail and refuse to hire him, the Respondent Gottfried BakingCompany committed unfair labor practices within the meaning of Section 8 (a)(1) and (3) of the Act, and (2), by causing Gottfried Baking Company to refuseto hire Max Winzelberg, the Respondent Union committed unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) and (2) of the Act.C.The refusal of R. K. Baking Corp. to hire Mao Winzelberg onJanuary 27, 1951The undersigned has already found that the R. K. Baking Corp. through itspresident, Charles Gottfried, refused to hire Max Winzelberg on December 11,1950, unless he had a union card, and that the union refused to accept his dueson the ground that he had been suspended.On January 25, 1951, Max Winzelberg mailed a letter to R. K. Baking Corp., inwhich he again applied for a job as a route salesman. On January 27, 1951,Charles Gottfried mailed to Max Winzelberg the following letter :I have your most welcome letter of January 25. Frankly I could use aman of your qualification as a replacement even if only temporary to takeover Artie Greenhoots route.He may be out for two or three months andby the time he returns I could use you as a vacation relief man.When this isover we would be glad to establish another route for you as I feel you arejust the right man for us.We have had a lot of difficulty in getting replace-ments from the union. The last experience cost us a fortune and the unionhas no qualified replacements.I know you are marked lousy at the union because of your situation atGottfrieds. I am very anxious to put you to work immediately but I cannotget involved in a fight with Local 802 on your account.I would suggest that you go to Local 802 and try to straighten yourself outwith them and get "a Union Book."If you do this, I will put you right to work.The undersigned finds that in this letter, the Respondent R. K. Baking Corp.,in violation of Section 8 (a) (1) and (3) of the Act, refused to hire Max Winzel-berg unless he presented evidence of union membership in theform of a unioncard, thereby discriminating against Max Winzelberg in regard to hishire andencouraging membership in the Union.The action of R. K. Baking Corp. in thus refusing to hire Winzelberg consti-tuted an apparent reluctant compliance by it with the union-security provisionsof its 1950 contract with the Union. The undersigned accordingly findsthat the Union, on and since January 27, 1951, committed unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) and (2) of the Act, byrequiringR. K. Baking Corp. to refuse to hire Max Winzelberg, an applicant for employ-ment, because of his suspension from or lack of membership in the Union. GOTTFRIED BAKING COMPANY, INC.253D. The allegedviolation ofSection (a) (4) by R. K. Baking Corp.As has been noted, Max Winzelberg filed the original charge in Case No. 2-CB-578 against the Union on February 16, 1951, and the charge in Case No. 2-CA-2067against R. K. Baking Corp. on July 26, 1951. The undersigned finds, upon theuncontradicted testimony of Max Winzelberg and Mrs. Winzelberg, that inMarch 1951, they visited Charles Gottfried at the latter's request, and were toldby Charles Gottfried that he could get a union book for Max Winzelberg andput him to work if Max Winzelberg would withdraw his charge against theUnion.But Winzelberg refused to do so.Thus, having first refused to hire Max Winzelberg because he had no unionbook, the Respondent R. K. Baking Corp. offered him a job if he would withdrawhis charge against the Union.The undersigned disagrees with the GeneralCounsel's contention that by this last action, the R. K. Baking Corp. discriminatedagainst Max Winzelberg within the meaning of Section 8 (a) (4) of the Act"because he [had] filed charges . . . under this Act."What R. K. Baking Corp.offered to do in March 1951, was to discontinue its illegal discriminatory refusalto hire Winzelberg if he would withdraw his charge. It wasnot discriminatingagainst himbecausehe had filed the charges, for obviously, it was only Winzel-berg's filing of the charges which brought him even a conditional offer of employ-ment by the R. K. Baking Corp. Thus, the action of R. K. Baking Corp. wasiclearly different from a discharge, a threat of discharge, or a refusal to grant ajob applicationbecauseof the prior filing ofa chargeby the employee or appli-cant, all of whicharecovered and forbidden by Section 8 (a) (4) of the Act.The undersigned, therefore, will recommenda dismissalof so much of the com-plaintin Case No. 2-CA-2067 as alleges that the Respondent R. K. Baking Corp.,by a continued refusal to hire Max Winzelberg because of his filing of the chargeagainst the Union, committed an unfair labor practice within themeaning ofSection 8(a) (4) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Gottfried Baking Company, Inc., the Re-spondent R. K. Baking Corp., and the Union, as set forth in section II, above, oc-curring in connection with the business operations described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.IV. THE REMEDYHaving found that the Respondents engaged in unfair labor practices, theundersigned will recommend that they cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.It will be recommended that the Respondent R. K. Baking Corp. offer MaxWinzelberg immediate employment as a route salesman and that the RespondentUnion notify the R. K. Baking Corp. and Max Winzelberg in writing that itwill not object to but on the contrary now requests Max Winzelberg's immediatehire by the Respondent R. K. Baking Corp.Since it has been found that the Respondent R. K. Baking Corp. and theUnion are both responsible for the discrimination suffered by Max Winzelberg,itwill be recommended that they jointly and severally make Max Winzelbergwhole for any loss of earnings he may have suffered by reason of the discrimina-tion against him, by payment to him of a sum of money equal to that which hewould have earned in the employ of R. K. Baking Corp. from January 27, 1951,to the date of the offer by R. K. Baking Corp. to employ Winzelberg pursuant 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDto these recommendations, less his net earnings during said period ; 29provided,however, that the Union's liability shall be tolled 5 days after it serves thewritten notice upon the R. K. Baking Corp. that it no longer objects to but onthe contrary now requests Winzelberg's immediate employment by R. K. BakingCorp.Loss of earnings for the foregoing purposes shall be computed on the basisof each separate calendar quarter or portion thereof during the period of theRespondents' liability.The quarterly periods, herein called quarters, shallbegin with the first day of January, April, July, and October. Loss of earningsshall be determined by deducting from a sum equal to that which Max Winzelbergwould normally have earned in the employ of R. K. Baking Corp. for each suchquarter or portion thereof, less his net earnings, if any, in any other employmentduring that period.Earnings in one particular quarter shall have no effectupon the back-pay liability for any other quarter.'°Itwill also be recommended that the Respondent R. K. Baking Corp., uponreasonable request, make available to the Board and its agents all payroll andother records pertinent to an analysis of the amounts due as back pay.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONcLusIONs OF LAW1.Bakery & Pastry Drivers and Helpers Union, Local No. 802, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America,AFL (herein referred to as the Union), is a labor organization within themeaning of Section 2 (5) of the Act.2.By executing and including in their contract of July 1951 provisions re-quiring membership in the Union as a condition of employment by RespondentGottfried Baking Company, Inc., said Respondent Gottfried Baking Company,Inc., committed unfair labor practices within the meaning of Section 8 (a) (1),(2), and (3) of the Act, and the Union committed unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act.3.By their retention, during the 6 months preceding the filing and service ofthe charges against them in the present cases, provisions of their 1948 contractrequiring membership in the Union as a condition of employment by the Re-spondent Gottfried Baking Company, Inc., the said Respondent Gottfried BakingCompany, Inc., committed unfair labor practices within the meaning of Section 8(a) (1) of the Act and the Union committed unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.4.By their retention, during the 6 months preceding the filing and service ofthe charges against them in the present cases, of provisions of their 1950 con-tract requiring membership in the Union as a condition of employment byRespondent R. K. Baking Corp., the said Respondent R. K. Baking Corp. com-mitted unfair labor practices within the meaning of Section 8 (a) (1) of theAct and the Respondent Union committed unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.5.By refusing to hire Max Winzelberg on January 27, 1951,unless he pre-sented evidence of his union membership in the form of a union card, therebydiscriminating against Max Winzelberg, an applicant for employment,in regardto his hire, and encouraging membership in the Union, the Respondent R. K.Baking Corp. committed unfair labor practices within themeaning of Section 8(a) (1) and (3) of the Act.29Crossett Lumber Company,8 NLRB 440.30F.W.Woolworth Company,90 NLRB 289. GOTTFRIED BAKING COMPANY, INC.2556.By requiringR. K. BakingCorp.on and sinceJanuary 27, 1951,to refuseto hire Max Winzelberg,an applicantfor employment becauseof his suspensionfrom or lack of membership in the Union, the RespondentUnion committed un-fair labor practices within the meaning of Section 8 (b) (1) (A)and (2)of the Act.7.The aforesaid unfair labor practicesare unfair labor practices affectingcomerce within the meaning of Section 2 (6) and (7) of the Act.8.Contrary to the allegations of the respective complaintsagainst them inthese proceedings:(a)The Respondent Gottfried Baking Company, Inc., did not refuse to hireMax Winzelberg because of his suspension from or lack of membership in theUnion, and did not, in this respect, commit an unfair labor practice within themeaning of Section 8 (a) (1) and (3) of the Act.(b)The Respondent Union did not cause the Respondent Gottfried BakingCompany, Inc., to refuse to hire Max Winzelberg, and in this respect did notcommit an unfair labor practice within the meaning of Section 8 (b) (1) (A)and (2) of the Act.(c)By merely retaining the illegal security provisions of their 1948 contractduring the 6 months preceding the filing of the charges against them in thepresent cases, the Respondent Gottfried Baking Company, Inc., did not commitunfair labor practices within the meaning of Section 8 (a) (2) and (3) of theAct, nor did the Respondent Union commit unfair labor practices within themeaning of Section 8 (b) (2) of the Act.(d)By offering Max Winzelberg employment in March 1951, on conditionthat he withdraw charges filed against the Union, the Respondent R. K. BakingCorp. did not commit an unfair labor practice within the meaning of Section 8(a) (4) of the Act.[Recommendations omitted from publication in this volume.]Appendix AThe direct and indirect inflow of goods in interstate commerce to R. K.BakingCorp. for the year 1951Direct inflow:(Direct shipments to R. K. Baking Corp. from out-of-State or through Statesother than New York State, on the specific order of R. K. Baking Corporation)(a)On the order of R. K. Baking Corp., sent directly to the shipper at hisout-of-State place of business :From :Armour and Company___________________________________$18,489,48Baltimore Sales BookCo-------------------------------1,757.12Rosenberg Brothers____________________________________10,266.72$30, 513.32(b)On the order of R. K. Baking Corp., placed with a New York selling agentof out-of-State seller-shipper :From :Standard Milling Company ------------- ---------------$46,489.38Wesson Oil and Snowdrift Sales Company_______________5, 354.43Hubbard Milling Company______________________________3,681.00$55, 524.81Total direct inflow__________________________________________$86,038.13 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndirect inflow:(Goods originating out of the State but delivered to R. K. Baking Corp. outof stock held in New York State, where they had been shipped either forprocessing or for storage in order to meet the general demands of the localmarket, including but not with specific reliance upon the possible ordersof R. K. Baking Corp.)(a)On the order of R. K. Baking Corp. placed with a New York selling agentof the seller :From :Frigid Foods Products,Inc ------------------------------$16,886.27Wilson and Co-----------------------------------------12,340.05Ocoma Foods Company----------------------------------61,925.49American Maize Products Co----------------------------2,920.29Hubbard Milling Co-------------------------------------2,887.90Blanton Company--------------------------------------9,163.14E. F. Drew and Co-------------------------------------3,256.89$109, 380.03(b)On the order of R. K. Baking Corp. placed with a New York broker:From : Union Sales Company--------------------------------$1,461.58(c)On the order of R. K. Baking Corp. placed with a New York merchant:From :Maurice Gertner---------------------------------------$1,834.50Flagstaff Food Company--------------------------------4,210.75Cuban American Mercantile Corp------------------------4, 667.25Henningsen-Lamesa, Inc--------------------------------6,375.00Durkee Famous Foods----------------------------------3,144.33James Haffenberg--------------------------------------1,114.50Raymond Kilthau--------------------------------------2,690.90Brown's Hungarian Corp-------------------------------3,406.10Olivarria Company, Inc--------------------------------6,025.75$33, 469.08(d)Out of stock finally processed in New York State by importer:From :Durkee Famous Foods---------------------------------- $64,270.33American Molasses Co----------------------------------2,485.00AmericanSugarCo-------------------------------------26,411.19$93, 166.52Total indirect inflow---------------------------------------- $237,477.21Appendix BNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : GOTTFRIED BAKING COMPANY, INC.257WE WILL NOT enter into, renew, or enforce the clauses of any agreementwith BAKERY & PASTRY DRIVERS AND HELPERS UNION, LOCAL No. 802, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, or any other labor organization, which requireemployees to join or maintain their membership in such labor organizationas a condition of employment, unless such agreement has been authorized asprovided in the National Labor Relations Act, asamended.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named labor organization orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to refrain fromany or all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become, remain, or to refrain from becoming orremaining, members in good standing of the above-named labor organization orany other labor organization except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the Act.GOTTFRIED BAKING COMPANY, INC.,Employer.Dated --------------------By --------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.Appendix CNOTICE TO ALL EMPLOYERSPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT enter into, renew, or enforce the clauses of any agreementwith BAKERY & PASTRY DRIVERS AND HELPERS UNION, LocAL No. 802, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, or any other labor organization, which requireemployees to join or maintain their membership in such labor organizationas a condition of employment, unless such agreement has been authorized asprovided in the National Labor Relations Act, as amended.WE WILL NOT encourage membership in the above-named labor organiza-tion or in any other labor organization, by refusing to hire applicants foremployment unless they are members of the above-named labor organiza-tion or of any other labor organization, or by discriminating in any mannerin respect to hire and tenure of employment or any term or condition ofemployment.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named labor organization orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to refrain fromany or all of such activities except to the extent that such right may be 258DECISIONSOF NATIONALLABOR RELATIONS BOARDaffected by an agreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8 (a) (3) ofthe Act.WE WILL OFFER to Max Winzelberg immediate employment as a route sales-man and will make him whole for any loss of earnings suffered as a resultof discrimination against him.All our employees are free to become, remain,or to refrain from becoming orremaining,members in good standing of the above-named labor organization orany other labor organization except to the extentthatthis right may be affectedby an agreement in conformity with Section 8 (a) (3) of the Act.R. K. BAKING CORP.By ---------------------(Representative) (Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.Appendix DNOTICE TO ALL MEMBERSPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT enter into, renew, or enforce the clauses of any agreementwith the GOTTFRIED BAKING COMPANY, INC., or with the R. K. BAKING CORP.,or with any other employer, which require employees to join or maintaintheir membership in this labor organization as a condition of employment,unless such agreement has been authorized as provided in the NationalLabor Relations Act, as amended.WE WILL NOT in any like or related manner cause, or attempt to cause,GOTTFRIED BAKING COMPANY, INC., or R. K. BAKING CORP., or any other em-ployer, its officers, agents, successors, or assigns to discriminate against anemployee or an applicant for employment, in violation of Section 8 (a) (3)of the Act.WE WILL NOT in any like or related manner restrain or coerce employeesin the exercise of the rights guaranteed in Section 7 of the Act.WE WILL notify R. K. BATING CORP., in writing, and so advise Max Winzel-berg, that we do not object to but on the contrary now request that companyto employ Max Winzelberg as a route salesman.WE WILL make Max Winzelberg whole for any loss of earnings he may havesuffered because of the discrimination against him.BAKERY & PASTRY DRIVERS AND HELPERS UNION,LOCAL No. 802, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL,Labor Organization.By-----------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced,,or covered .by any other material.